Title: To Thomas Jefferson from William Pope, 30 May 1808
From: Pope, William
To: Jefferson, Thomas


                  
                     Sir
                     
                     Montpelier May 30th. 1808
                  
                  I drew up some resolutions at our last Court, relative to the encouragement of home manufactures and for that purpose, the Citizens of Powhatan at a Given day agreed to—appear in a complete suit, of home Spun; this patriotic resolution of the people of powhatan, is about to be followed by the Surrounding County’s, and nothing on the present Occasion, would have a better Effect on the people of the United States, than their president being clad in home Spun the president would be followed by all ranks, and Conditions of the people, it would be immediately considere’d throughout the United States as abadge of Patriotism,—I recollect that the Tories found fault of the plainness of your dress a few years back, and should you appear in home Spun now, I am apprehensive it would drive them out of the Country in disgust; but in the eyes of the American people who delight in independance Even in dress; the home Spun would appear truely Elegant.
                  I am with the most perfect Consideration, and respect.—
                  
                     William Pope
                     
                  
               